                                UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION



First Federal Bank of the Midwest,                              Case No. 3:17-cv-768

                           Plaintiff

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Scott Hutchison, et al.,

                           Defendants



        In this case, Plaintiff First Federal Bank of the Midwest claims an equitable right to an

interest in Defendant Scott Hutchison’s proceeds of a judgment previously rendered in Hutchison v.

Parent, No. 3:12-cv-320, and an equitable interest in the supersedeas cash bond posted by Defendant

John R. Parent in that case. (Doc. No. 1-1). But judgment has since been entered in favor of Parent

rather than Hutchison, and the supersedeas bond disbursed in the manner requested by Parent.

(Judgment Entry and Order Granting Defendant’s Motion for Disbursement, Hutchison v. Parent, No.

12-cv-320 (N.D. Ohio July 29, 2019)). Therefore, because Plaintiff asserts no claim besides that to

Hutchison’s proceeds in the judgment and the supersedeas bond, a case or controversy no longer

exists, and this case must be dismissed for lack of subject matter jurisdiction. All pending motions

are denied as moot, accordingly.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge
